Appellant sought release from the custody of the sheriff of Hopkins County through habeas corpus *Page 403 
proceedings, and was remanded to custody. Hence this attempted appeal.
It appears from the transcript that the proceedings were had in vacation. The transcript is bare of any certificate of the district judge. Art. 857, C. C. P., provides, in substance, that in an appeal from an order of the judge made in a habeas corpus proceeding had in vacation the transcript must be certified by the trial judge. This requirement has been held mandatory. Ex parte Shaffer, 92 S.W.2d 250, and authorities cited. The failure to comply with the statute necessitates a dismissal of the appeal.
The appeal must be dismissed for the further reason that no notice of appeal is shown in the record.
Appellant has filed a motion in which he requests that he be permitted to withdraw the transcript in order that he may have it certified by the trial judge in accordance with the requirements of Art. 857, supra. The motion is granted and the clerk of this court is directed to return the transcript on file here to the clerk of the district court of Hopkins County.
Appellant is granted fifteen days from this date in which to have the record corrected and the appeal properly perfected.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                         ON THE MERITS.